Citation Nr: 0504637	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  99-22 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a fracture of the right clavicle.

2.  Entitlement to service connection for chest pains, 
claimed as secondary to the service-connected disability of 
residuals of a fracture of the right clavicle.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by the RO in New 
York, New York, which denied service connection for chest 
pains, claimed as secondary to the service-connected 
disability of residuals of a fracture of the right clavicle.  
The RO also increased the veteran's disability rating for 
residuals of a fracture of the right clavicle to 20 percent.  
The veteran continued his appeal for a higher rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  Id.  In 
this case the RO provided the veteran with some of the 
required notice in a June 2003 letter.  The letter, however, 
did not tell the veteran what evidence he was responsible for 
submitting.  

The VCAA specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  38 
U.S.C. § 5103A(b)(1), (2).

In an October 2002 VA treatment record, the veteran indicated 
that he had previously sought private medical treatment for 
his heart disorder at "Albany Medical" in 1994, and also 
reported treatment by a private cardiologist named "Dr. 
Tatelbaum."  Records of this treatment are not in the claims 
folder.  Such records are relevant and thus, VA has an 
obligation to seek them.

Since the last statement of the case was issued in regards to 
both issues on appeal in August 1999, and since the last 
supplemental statement of the case was issued in May 2000 in 
regards to the veteran's claim of entitlement to a rating in 
excess of 20 percent for service-connected residuals of a 
fracture of the right clavicle, evidence was received which 
is pertinent to the veteran's claim.   The agency of original 
jurisdiction has not reviewed this additional evidence, as is 
required by regulation.   See 38 C.F.R. § 19.37(a).

VA has a duty to assist the veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5103A.  This duty 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
In this case, the veteran last underwent a comprehensive VA 
orthopedic examination in December 1998, more than 6 years 
ago.

In view of the foregoing, this case is remanded for the 
following, to be completed in sequential order:  

1.  Send the veteran a letter 
explaining what evidence he is 
responsible for obtaining.  In doing 
so, the letter should explain that the 
evidence needed to substantiate his 
claim for service connection is a 
medical opinion linking a current 
disability manifested by chest pain to 
a disease or injury in service, 
including the service connected right 
clavicle disability; and that the 
evidence needed for an increased rating 
is that showing he meets the criteria 
for a next higher rating as outlined in 
the August 1999, supplemental statement 
of the case.

2.  The AMC or RO should take the 
necessary steps to obtain treatment 
records from:

a)  Albany Medical dated from 1994 to 
the present; 

b)  Dr. Tatelbaum.  

All attempts to procure records should 
be documented in the file.  The veteran 
should be informed of failed attempts 
to procure records in order that he be 
provided the opportunity to submit any 
records.

3.  Make arrangements for the veteran to 
undergo an orthopedic examination to 
determine the nature and extent of 
disability of his service-connected 
residuals of a fracture of the right 
clavicle.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
clinical findings and reasons upon which 
the opinions are based should be typed or 
otherwise recorded in a legible manner 
for review purposes.

I.  The examiner should note the range of 
motion in the right shoulder.

II.  The examiner should determine 
whether the right clavicle exhibits 
weakened movement, excess fatigability, 
or incoordination.  These determinations 
should be expressed in terms of the 
degree of additional loss of range of 
motion.

III.  The examiner should note, and 
describe the severity of, any malunion, 
fibrous union or nonunion as the result 
of the right clavicle fracture.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If the veteran 
fails to report for any scheduled 
examination, a copy of all notifications 
must be associated with the claims 
folder.  The veteran is hereby advised 
that failure to report for a scheduled 
VA examination without good cause shown 
may have adverse effects on his claims.

5.  Thereafter, readjudicate the claims 
on appeal.  If the benefits sought on 
appeal remain denied, issue a 
supplemental statement of the case.  
Then return the case to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


